Title: From James Madison to James Monroe, 6 December 1823
From: Madison, James
To: Monroe, James


        
          Dear Sir
          Montpellier Decr. 6. 1823
        
        I recd. by yesterdays Mail your favour of the 4th. covering a copy of the Message, and another copy under a blank cover. It presents a most interesting view of the topics selected for it. The observations on the foreign ones are well moulded for the occasion, which is rendered the more delicate and serious by the equivocal indications from the British Cabinet. The reserve of Canning, after his frank & earnest conversations with Mr. Rush is mysterious & ominous. Could he have stepped in advance of his superiors? or have they deserted their first object? or have the Allied powers shrunk from theirs? or is any thing taking place in Spain which the adroitness of the B. Govt. can turn agst. the Allies and in favor of S. America? Whatever may be the explanation, Canning ought in candour, after what had passed with Mr Rush, not to have witheld it, and his doing so enjoins a circumspect reliance on our own Counsels & energies. One thing is certain that the contents of the Message will receive a very close attention every where, and that it can do nothing but good any where. Health & success
        
          James Madison
        
      